UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Dr. Michael (Mikhail) Tyurin,

                          Plaintiff,
                                                                                   17 Civ. 5983 (AJN)
                   -v-
                                                                           MEMORANDUM OPINION &
     B & H Photo Video Pro Audio LLC, et al.,                                    ORDER

                          Defendants.



ALISON J. NATHAN, District Judge:

          This case arises from prose Plaintiff Dr. Michael (Mikhail) Tyurin's purchase of a 512

GB hard drive through the website of B & H Foto & Electronics Corp. Plaintiff filed an action in

Texas state court against B & H (named in this action as B & H Video Pro Audio LLC) and two

of its attorneys to recover damages for theft, fraud, and intentional infliction of emotional

distress. The case was subsequently removed to federal court and transferred to this district.

Now before the Court is Defendants' motion to dismiss Plaintiffs Third Amended Complaint

and Plaintiffs cross-motion to remand the case to state court. For the reasons provided below,

the Court denies the motion to remand and grants the motion to dismiss the complaint, with

prejudice.

I.        FACTUAL BACKGROUND

         The following facts from the complaint and attached exhibits are taken as true for

purposes of deciding this motion. See McGarry v. Pallito, 687 F.3d 505, 510 (2d Cir. 2012).

Plaintiff Dr. Michael (Mikhail) Tyurin is a citizen of Texas, see Compl.   ~   1, and Defendant B &

H is a corporation registered in and with its principal place of business in New York, see Compl.
~2; Ex. "The Seller" at 2. Defendants Clint Corrie and Robert Weitzel are attorneys in the Dallas

office of Akerman, LLP, which represents B & H. See Compl.                    ~   2.

        On April 11, 2016, Plaintiff placed an order through B & H's website for a 512 GB Solid

State Drive (SSD), which cost $189.99. Compl. ~~ 4-5, Ex. 4. Plaintiff ordered the drive for use

in his business; he had previously contracted with an unidentified client to begin a project on

April 18, 2016, for which the drive was required. Compl.               ~   4. The package from B & H arrived

on April 14, 2018. Com pl.    ~   5. However, on opening the packaging, Plaintiff discovered that he

had received a 256 GB SSD, rather than the 512 GB SSD that he had ordered. Compl. Ex. 5.

Plaintiff, wearing gloves, documented through photographs the opening and unpacking of the

SSD box. See id. Plaintiff further alleges that he repacked and returned the SSD he was shipped

but did not receive a refund from B & H. Compl.          ~   9. In addition, it was impossible for Plaintiff

to procure a different 512 GB SSD in time to complete his scheduled business contract, resulting

in lost revenue of $20,150. Compl.      ~~   8-9. Accordingly, Plaintiff filed suit against B & Hin

Texas state court to recover the amount paid and his lost revenue. Compl.               ~    13.

       As a result of the incident and the ensuing litigation, Plaintiff alleges he experienced a

number of negative health events, including a myocardial infarction and a stroke, which left him

unable to drive. Compl.   ~   15. This, in turn, caused Plaintiff to miss out on an additional

business project for which he would have been paid $10,500. Id. The negative health impact of

what Plaintiff describes as B & Hand its attorneys' "extreme and outrageous conduct" was

aggravated by Plaintiff's preexisting posttraumatic stress disorder. Compl.              ~   10. Plaintiff was

particularly affected by certain actions of B & H's lawyers, specifically (1) the filing of a motion

for removal to federal court, and (2) "harass[ment] with their litigation documents" by mailing

court filings to Plaintiff's business address. Compl.        ~   14.



                                                     2
         Plaintiff seeks monetary damages from B & H and two of its attorneys for (1) lost

revenue from the contracts he alleges he was forced to rescind; (2) future medical bills associated

with the myocardial infarction and stroke; and (3) pain and suffering. See Compl. pp. 27-29 1•

II.      PROCEDURAL BACKGROUND

         Prior to commencing the instant litigation, Plaintiff brought a similar suit against B & H

on April 25, 2016, in the County Civil Court at Law No. 2 of Harris County. See Dkt. No. 2. 2 B

& H, the only defendant at that time, removed to federal court in the Southern District of Texas

on the basis of diversity jurisdiction, then filed a motion to dismiss. Before the comi could

decide on B & H's motion, however, Plaintiff filed his own motion to dismiss, which the court

granted. See Case No. 4: 16-cv-01431 (S.D. Tex.).

         On July 20, 2016, Plaintiff again filed suit against B & H, this time in the 113 th Judicial

District Court of Harris County, Texas. In this second action, Plaintiff also brought charges

against Weitzel and Corrie, who had represented B & H in the first action. On March 17, 2017,

Defendants removed the case to the United States District Comi for the Southern District of

Texas on the basis of diversity jurisdiction and the doctrine of fraudulent joinder. Shortly

thereafter, Defendants moved to dismiss the case in full or, alternatively, to transfer to this Comi.

On August 7, 2017, Judge Bennett of the Southern District of Texas granted Defendants' motion

to transfer. Defendants again moved to dismiss the complaint on October 2, 2017. On

December 8, 2017, not having received any submission from Plaintiff, the Court issued an Order

extending the deadline for Plaintiff to amend his complaint or serve an opposition to January 5,


1
  Where Plaintiffs Third Amended Complaint contains numbered paragraphs, the Court cites to the specific
paragraph in the interest of clarity. In the absence of numbered paragraphs, the Court cites to the page number
and/or named exhibit.
2
  The Court takes judicial notice of the pleadings on file in Dr. Michael (Mikhail) Tyurin v. B & H Foto &
Electronics Co1p. S/H/A B & H Photo Video Pro Audio LLC, No. 4: 16-cv-0 1431 (S.D. Tex.), and in the instant case.
See Kavowras v. New York Times Co., 328 F.3d 50, 57 (2d Cir. 2003) ("Judicial notice may be taken of public
filings.").

                                                        3
2018. Dkt. No. 48. The Court again extended the deadline for Plaintiff to oppose the motion on

January 17, 2018, following receipt of a request from Plaintiff for appointed counsel, which the

Court denied. Dkt. No. 51. On February 2, 2018, Plaintiff submitted a motion styled "Request

to Remand this Case Back to Texas District Comi, Objections to Defendants' Motion to Dismiss

this Case, & Dr. Tyurin's Notes Per the Lack of Jurisdiction of this Court Over this Case." Dkt.

No. 52. Though this motion was not timely filed, to the extent it raises issues about the Court's

subject matter jurisdiction, the Court will consider those arguments.

III.    LEGAL STANDARD

        A. Motion to Dismiss

        In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts the

allegations in the Complaint as true and draws all reasonable inferences in favor of the non-

moving party. McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). To

survive a motion to dismiss, the complaint must include "enough facts to state a claim to relief

that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the comi to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In other words, "the complaint's factual allegations must be enough

to raise a right to relief above the speculative level, i.e., enough to make the claim plausible."

Arista Records, LLC, v. Doe 3, 604 F.3d 110,120 (2d Cir. 2010) (quoting Twombly, 550 U.S. at

555) (internal citations omitted). "Threadbare recital of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

       When a plaintiff is proceeding pro se, the Court holds the pleadings "to less stringent

standards than formal pleadings drafted by lawyers." Boddie v. Schneider, 105 F.3d 857, 860



                                                  4
(2d Cir. 1997) (quoting Haines v. Kerner, 404 U.S. 519,521 (1972)). That is to say, the Comi

will "liberally construe" the complaint when deciding the motion to dismiss. See McLeod v.

Jevvish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017). However, "the duty to liberally

construe a plaintiffs complaint [is not] the equivalent of a duty to re-write it," and prose

plaintiffs must still follow applicable standards of procedural and substantive law. Kirk v. Heppt,

532 F.Supp.2d 586, 590 (S.D.N.Y. 2008).

       Generally, only "the facts alleged in the complaint, documents attached to the complaint

as exhibits, and documents incorporated by reference in the complaint" may be considered in

assessing whether a claim is sufficient to survive a Rule 12(b)(6) motion. DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). However, the Comi may also consider

"documents ... incorporated by reference, documents that are integral to the plaintiffs claims,

even if not explicitly incorporated by reference, and matters of which judicial notice may be

taken." Helprin v. Harcourt, Inc., 277 F. Supp. 2d 327, 330 (S.D.N.Y. 2003) (internal citations

omitted).

       B. Choice of Law

       Before assessing whether Plaintiff has pled sufficient facts to state a plausible claim for

relief, the Court must determine which state's law to apply. Courts sitting in diversity are

generally bound to apply the choice of law rules of the state in which they sit. See Krock v.

Lipsay, 97 F.3d 640, 645 (2d Cir. 1996) (citing Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487,

496 (1941 ). When an action is transferred between federal courts, the law of the transferor state

continues to apply so long as venue was proper where the case was brought. Ferens v. John

Deere Co., 494 U.S. 516, 518-19 (1990). Here, Defendants moved to transfer under 28 U.S.C. §

1404(a), which provides for transfer between federal courts "[f]or the convenience of parties and



                                                 5
witnesses, in the interest of justice," rather than under § 1406, the provision that governs transfer

from a court in which venue is improper. However, there is an exception to the application of

transferor state choice of law rules for cases in which transfer under § 1404( a) is to enforce a

forum selection clause. See Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western

Dist. of Texas, 571 U.S. 49, 65 (rejecting "the rule that the law of the comi in which the plaintiff

inappropriately filed suit should follow the case to the forum contractually selected by the

parties"). The District Court for the Southern District of Texas transferred this action to this

Court "pursuant to the mandatory forum-section clause found on B & H Foto & Electronic

Corp.'s User Agreement." Dkt. No. 36. The Court thus applies New York choice oflaw rules.

       Defendants ask the Court to take judicial notice of this User Agreement, and argue that

New York substantive law governs the case because the Agreement contains a choice of law

clause in addition to the forum selection clause. Plaintiff does not directly oppose this argument,

but brings claims sounding in Texas law and cites to Texas cases in support of his arguments.

See generally Comp 1. In New York, valid contractual choice of law provisions are generally

enforced. See AEI Life LLC v. Lincoln Benefit Life Co., 892 F.3d 126, 132 (2d Cir. 2018).

Despite their presumptive validity, choice of law provisions are not enforceable against a party

without a "manifestation of assent" from that party. See Berkson v. Goga LLC, 97 F.Supp.3d

359,388 (E.D.N.Y. 2015) ("Mutual manifestation of assent is the touchstone of a binding

contract.") (quoting Specht v. Netscape Communications Corp., 306 F.3d 17, 29 (2d Cir. 2002)

(internal quotation marks and citations omitted)). Where contractual terms are contained in a

website user or agreement or terms of service, these terms are not binding unless consumers have

"reasonable notice" of those terms and "exhibit unambiguous assent." Id. at 395. Though B &

H states that "[a]ll customers who purchase B & H's products through B & H's website agree to



                                                  6
B & H's User Agreement," there is no information in the record indicating whether Plaintiff

needed to signify acceptance of the agreement to complete a purchase, or was otherwise put on

notice of its terms. Dkt. No. 45 at 14. Nor is the Court convinced that it is permissible to take

judicial notice of the Agreement based on the Third Amended Complaint's references to B &

H's website and his online purchase. Because of this, it is unclear whether the User Agreement's

choice of New York law is binding. See Hines v. Overstock.com, Inc., 668 F.Supp.2d 362,367

(E.D.N.Y. 2009) (A conclusory statement that "by accessing Overstock's website, an individual

accepts Overstock's Terms and Conditions of Use," was not sufficient to show constructive

notice.). Neve1iheless, the Court need not decide this issue definitively, as Plaintiff has failed to

state a claim arising from the online transaction under either state's law, as discussed below.

       Even if New York law does govern claims arising from the transaction on B & H's

webpage, Plaintiffs claims against Defendants Weitzel and Corrie for actions associated with his

prior lawsuit do not fall within the scope of the User Agreement choice of law provision. By its

terms, the Agreement provides that "any dispute, which arises from and out of this Web Site,

shall be construed with the laws of the state ofNew York." Dkt. No. 9 at 14. Defendants

Weitzel and Corrie were uninvolved with the transaction between Plaintiff and Defendant B & H

through B& H's website. The dispute that involves the two attorneys does not arise from the

website, but rather from actions they took in the defending B & H against a civil claim in Texas.

Cf Turtur v. Rothschild Registry Intern., Inc., 26 F.3d 304, 310 (2d Cir. 1994) (applying




                                                  7
contractually chosen law to fraud claims that "clearly" arose out of an investment agreement).

The Court will therefore apply Texas law to any claims against Defendants Weitzel and Corrie.

IV.    DISCUSSION

       A. Motion to Remand

       Before the Court is Plaintiff's cross motion to remand this action to state court due to a

lack of diversity. While B & His a New York company, Defendants Weitzel and Corrie are

citizens of Texas, as is the Plaintiff. It is well established that, under 28 U.S.C.A. § 1332(a),

complete diversity of citizenship is required in order for a federal court to exercise jurisdiction.

See, e.g., Carden v. Arkoma Associates, 494 U.S. 185, 187 (1990). Defendants do not dispute

that the parties named in the case lack complete diversity. Rather, they argue that federal court

jurisdiction is nevertheless proper under the doctrine offraudulentjoinder. See Dkt. No. 47.

"[A] plaintiff may not defeat a federal court's diversity jurisdiction and a defendant's right of

removal by merely joining as defendants parties with no real com1ection with the controversy."

Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 460-61 (2d Cir. 1998). The Defendants bear the

burden of proving fraudulent joinder by clear and convincing evidence, and any unce1iainty must

be resolved in Plaintiff's favor. Id. at 461. However, ifthere is no possibility "that plaintiff can

establish any cause of action against a defendant," the Court may discount the citizenship of that

defendant for purposes of diversity. Sonnenblick-Goldman Co. v. ITT Corp., 912 F. Supp. 85, 88

(S.D.N.Y. 1996); see also Allied Programs C01p. v. Puritan Ins. Co., 592 F. Supp. 1274, 1276

(S.D.N.Y. 1984) ("Joinder will be considered fraudulent when it is established that there can be




                                                  8
no recovery against the defendant under the law of the state on the cause alleged.") (internal

quotation marks omitted).

        As discussed above, Plaintiffs claims against Defendants Weitzel and Corrie are

governed by Texas law. Under Texas law, attorneys enjoy complete immunity for conduct that

is "part of the discharge of the lawyer's duties in representing his or her client." Cantey Hanger,

LLP v. Byrd, 467 S.W.3d 477,481 (Tex. 2015). This immunity is "a true immunity from suit,"

not "a defense to liability." Troice v. Proskauer Rose, L.L.P., 816 F.3d 341,346 (5th Cir. 2016).

Plaintiffs claims against Weitzel and Corrie arise from (1) their role in removing the first

lawsuit to federal comi, and (2) their mailing of court documents to his personal and professional

addresses. Filing a motion to remove and initiating service of legal documents constitute

conduct that requires "the office, professional training, skill, and authority of an attorney."

Miller v. Stonehenge/Fasa-Texas, JDC, L.P., 993 F. Supp. 461,464 (N.D.Tex. 1998).

Therefore, under substantive Texas law, there was not even a "mere possibility" that Plaintiff

could establish a cause of action against Weitzel and Corrie. Sonnenblick-Goldman Co. v. ITT

Corp., 912 F. Supp. at 88. Their citizenship can thus be ignored for purposes of determining

diversity. What remains are completely diverse parties: Plaintiff, a Texas citizen, and B & H, a

New York citizen. Removal was therefore appropriate, and this Cami has jurisdiction on the

basis of diversity. 3 See id. ("If fraudulent joinder is found, and the requirements of jurisdiction




3
  According to the Third Amended Complaint, the amount in controversy far exceeds $75,000. Compl. pp. 27-29;
see Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017) (recognizing a "rebuttable presumption
that the face of the complaint is a good faith representation of the actual amount in controversy").

                                                        9
are otherwise met, then the case was properly removed and the Court has subject matter

jurisdiction."). Plaintiffs cross motion to remand to state court is denied.

         B. Causes of Action 4

                    1. Texas Civil Theft Statute

         Assuming arguendo that Texas law does apply to Plaintiffs theft claims, he has not pled

sufficient facts to state a claim under the Texas Civil Theft Statute. 5 The elements of a claim

under the statute are ( 1) that Plaintiff had a possessory right to property or was the provider of

services; (2) that the Defendant unlawfully appropriated prope1iy or unlawfully obtained

services; and (3) that Plaintiff sustained damages as a result of the theft. Tex. Civ. Prac. & Rem.

Code§§ 134.002(2), 134.003; Tex. Penal Code§§ 31.0l(a). In addition, the Plaintiff must prove

that Defendant intended to deprive Plaintiff of the property or services at the time of the taking.

See Oh1femi-Jones v. Bank ofAmerica, NA., No. 3: 12-cv-3428, 2013 WL 1482544, at *3 (N.D.

Tex. Apr. 10, 2013) (noting that, to survive a motion to dismiss, plaintiff pleading a Texas Theft

Liability Act claim "must also allege that the defendant possessed an intent to deprive the

plaintiff of her property permanently of for an extended period of time"); First State Bank, NA.

v. Morse, 227 S.W.3d 820, 826 (Ct. App. Tex. 2007) (requiring intent to deprive at the time of

the taking). · In the Third Amended Complaint, Plaintiff alleges that B & H sent him the incorrect

SSD and refused to refund his payment. However, he alleges no facts that allow the Court to

infer that B & H intended to "deprive" Plaintiff of his payment without filling the order at the




4
  This opinion need not address Plaintiff's trespass to chattel claim, which was raised for the first time in his
February 2, 2018 Motion to Remand this Case Back to Texas District Court, Objections to Defendants' Motion to
Dismiss this Case, & Dr. Tyurin's Notes Per the Lack of Jurisdiction of this Court Over this Case. Dkt. No. 52; see,
e.g., Graham v. Henderson, 89 F.3d 75, 82 (2d Cir. 1996) (declining to consider an argument raised for the first time
in a reply brief by a prose plaintiff).
5
  Because the Court cannot conclude that Texas law governs this case, Defendants' request for attorney fees under
the Texas Civil Theft Statute is denied.

                                                         10
time of the website transaction. Without such factual allegations, Plaintiff has not stated a claim

under the Texas Civil Theft Statute.

                 2. Fraud

       The factual allegations in the Third Amended Complaint do not support Plaintiffs fraud

claims under either Texas or New York law. An essential element of a fraud claim is a material

misrepresentation made by the defendant. See Dorsey v. Portfolio Equities, Inc., 540 F.3d 333,

341 (5th Cir. 2008) ("Under Texas law, to state a claim from common-law fraud ... [Plaintiff]

must allege that the Defendants made a material misrepresentation, which was false, and which

was either known to be false when made or was asserted without knowledge of the truth, which

was intended to be acted upon, which was relied upon, and which caused injury."); In re

WorldCom, Inc. Securities Litigation, 382 F.Supp.2d 549, 558 (S.D.N.Y. 2005) ("To plead a

claim for fraud under New York law, a complaint must allege that the defendant made a material

misrepresentation., that the defendant knew of its falsity and possessed an intent to defraud, and

that the plaintiff reasonably relied on the misrepresentation and suffered damage as a result.").

       Read generously, the Third Amended Complaint points to (1) the sale of the drive by B &

Hand (2) the actions of the attorneys in removing the lawsuit as fraudulent acts. However,

Plaintiff pleads no factual content to support the existence of actual statements made by

Defendants that contained material misrepresentations. Even if B & H's description of the SSD

as having 512 GB capacity could constitute a material misrepresentation, Plaintiff has not alleged

that B & H either knew the website description was false or was reckless with regard to the truth.

See Shannon v. Law-Yone, 950 S.W.2d 429,438 (Ct. App. Tex. 1997) (noting that common law

fraud requires "knowledge of the falsity [of a misrepresentation] or reckless disregard of the truth

or falsity of the representation at the time it was made"). As to the "fraudulent removal," there is



                                                 11
no indication in Plaintiff's pleadings what he believes were the false statements made to the

court to induce it to grant the motion to remove. The Court construes Plaintiff's complaint

liberally, but it cannot provide facts to support Plaintiff's claims where none were alleged. As a

result, Plaintiff's claim does not survive under either state's law. It is not enough to plead

"common law civil fraud" and "fraud on the Court." Without underlying factual allegations,

Plaintiff has not stated a claim, and his fraud causes of action must be dismissed.

                 3. Intentional Infliction of Emotional Distress

       Finally, Plaintiff has failed to state a claim for intentional infliction of emotional distress.

In both Texas and New York, "extreme and outrageous conduct" on the part of Defendants is an

element of intentional infliction of emotional distress. See Skidmore v. Precision Printing and

Pkg., Inc., 188 F.3d 606,613 (5th Cir.) (Under Texas law, a plaintiff must show "that the

defendant's conduct was extreme and outrageous: so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious.")

(quoting Dean v. Ford Motor Credit Co., 885 F.2d 300, 306 (5th Cir.1989) (internal quotation

marks omitted)); Hughes v. Patrolmen 's Benevolent Ass 'n of the City of New York, 850 F.2d 876,

883 (2d Cir. 1988) (Under New York law, "[t]his tort 'predicates liability on the basis of extreme

and outrageous conduct, which so transcends the bounds of decency as to be regarded as

atrocious and intolerable in a civilized society."') (quoting Freihofer v. Hearst Corp., 480

N.E.2d 349, 355 (N.Y. 1985)).

       Taking all facts in the complaint as true, Defendants' conduct consisted of: (1) shipping

an incorrect SSD to Plaintiff; (2) refusing to give Plaintiff a refund of the $189.99 purchase

amount; (3) removing the lawsuit against B & H to federal court on the basis of diversity

jurisdiction; and (4) serving Plaintiff with many copies of litigation documents at his home and



                                                  12
business addresses. No reasonable finder of fact could conclude that these actions, considered

individually or in combination, are so outrageous as to transcend the "bounds of decency." See

Skidmore, 188 F.3d at 613; Hughes, 850 F.2d at 883. Because Plaintiff has alleged no conduct

that could be considered "intolerable in a civilized society," his claim for intentional infliction of

emotional distress cannot survive a motion to dismiss, and the Court need not reach the other

elements of a successful claim. Id.

       C. Leave to Replead

        Rule 15(a)(2) provides that the Court should "freely give leave" for a party to amend its

pleading "when justice so requires." F.R.C.P. 15(a)(2). Nevertheless, leave to amend may

properly be denied for "undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of the amendment, etc."

Ruotolo v. City of NY, 514 F.3d 184, 191 (2d Cir. 2008). Plaintiffhas had ample opportunities

to amend his pleadings in this case, and was put on notice that declining to amend to timely

respond to a fully briefed argument in Defendants' motion to dismiss could constitute a waiver

of his right to amend. See Dkt No. 51 (further extending sua sponte the deadline for Plaintiff to

amend his complaint in response to Defendants' motion to dismiss). There is no indication that,

given an additional chance to amend, Plaintiff would address the deficiencies raised in this

opm10n.

       Moreover, this is not the first lawsuit that Plaintiff has brought arising from the facts

alleged in his Third Amended Complaint. See Dr. Michael (Mikhail) Tyurin v. B & H Fata &

Electronics Corp. SIHIA B & H Photo Video Pro Audio LLC, No. 4:16-cv-01431 (S.D. Tex.).

Plaintiff has also filed suit separately against Defendants Weitzel and Corrie. See Dr. Michael



                                                  13
(Mikhail) Tyurin v. Robert E. Weitzel, Clint C. Corrie, Ritu Gupta, Henkel, C.M III, and Fritz,

Byrne, Head & Gilstrap, PLLC, No. 2017-30630 (Harris Cty., Tex., 164th Jud. Dist. Ct.). Due in

part to these duplicitous and meritless lawsuits, Plaintiff was declared a "vexatious litigant" by

Texas state court. See Order Delaring Dr. Michael (Mikhail) Tyurin a Vexatious Litigant, Dkt.

No. 44, Ex. 2. The Court therefore concludes that it would not be in the interests of justice to

allow this litigation to continue. Accordingly, Plaintiff's complaint is dismissed with prejudice.

V.      CONCLUSION

        For the foregoing reasons, the Court grants Defendants' motion to dismiss and denies

Plaintiffs motion to remand. This resolves Docket Numbers 43 and 52. The Clerk of the Court

is directed to close the case and enter judgment. This Order will be mailed by Chambers to the

pro se Plaintiff.

        SO ORDERED.

Dated: September_, 2018
       New York, New York




                                                      United States District Judge




                                                 14
